                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DEMETRICE WILLIAMS                                                   CIVIL ACTION
 VERSUS                                                               NO. 19-11974
 (WARDEN) SANDY MCCAIN                                                SECTION “F”(4)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the objections to the Chief

Magistrate Judge’s Report and Recommendation filed by the plaintiff on March 2, 2020 (Rec. Doc.

No. 15), hereby approves the Report and Recommendation of the Chief United States Magistrate

Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Demetrice Williams’s petition for issuance of a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 be DISMISSED WITH PREJUDICE as time-barred.

               New Orleans, Louisiana, this 30th day of _________________________,
                                                                 March             2020.




                                                      ___________________________________
                                                           MARTIN L.C. FELDMAN
                                                       UNITED STATES DISTRICT JUDGE
